                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                      ANDERSON/GREENWOOD DIVISION

Nancy June Clowney,                           Case No. 8:20-cv-00897-TLW

              PLAINTIFF

       v.
                                                             Order
Andrew M. Saul, Commissioner of
Social Security Administration,

              DEFENDANT



      This social security matter is before the Court for review of the Report and

Recommendation (Report) filed by the magistrate judge to whom this case was

assigned. In the Report, the magistrate judge recommends reversing the

Commissioner’s decision and remanding the case. ECF No. 16 at 24. The

Commissioner filed a notice informing the Court that no objections would be filed.

ECF No. 17. This matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in the Report. 28 U.S.C. § 636.

However, in the absence of objections, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 200

(4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident



                                          1
Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the Report. Having found no clear error on

the face of the record, the Report is ACCEPTED, and the Commissioner’s decision is

REVERSED. This case is REMANDED to the Commissioner for further proceedings

consistent with the Report and this order.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

June 24, 2021
Columbia, South Carolina




                                         2
